Title: James Madison to John Hartwell Cocke, 19 January 1828
From: Madison, James
To: Cocke, John Hartwell


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                Jany. 19. 1828
                            
                        

                        The Proctor has communicated to me certain resolutions of the Faculty, which as he says he has done also to
                            you, I do not inclose. I must on this occasion, as but too often happens, trouble you with a request, to give, as soon as
                            may be convenient, such instructions as you think due to the wishes of the Faculty, and within our authority &
                            means. With great esteem and very sincere regard

                        
                            
                                James Madison
                            
                        
                    